                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Clarence Hendrix, Jr.,                  )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:17-cv-00347-MR
                                         )
                   vs.                   )
                                         )
 Nancy A. Berryhill,                     )
                                         )
               Defendant.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on March 22, 2019.

                                                March 22, 2019
